DETAILED ACTION
This FINAL action is responsive to the amendment filed 11/19/2021.

In the amendment Claims 1-16 are pending. Claims 1, 9 and 14 are the independent claims. Claim 16 is new.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
4.	Claims 6 and 8 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.”. Use of the word “A system for” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
                Claim elements in this application that use the word “A system for…” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification “a data capture engine to…,” “a data correlation engine to…” “a comparable user interface object identification engine to…” that achieves the claimed function, and equivalents thereof.  
     If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-5, 7 and 9-15 remain rejected while claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haischt (U.S. 9,600,401, filed Jan. 29, 2016).
Regarding Independent claim 1, Haischt discloses A system for comparable user interface object identifications comprising: 
a data capture engine to capture data points during test executions of an application under test, the data points including test action data and application action data (see col. 5, lines 15-67, discloses an accessibility API that captures data points at runtime of a GUI elements under test to determine its features. The test includes test action data which are routines run against the application for the particular GUI function and application action data based on its state information (see col. 7, lines 10-65)); 
a data correlation engine to correlate each of the data points with a particular test execution of the test executions, each of the data points being correlated into directed acyclic graphs based on a sequence of events that occurred during the particular test execution (see col. 7, lines 10-60, discloses performing data correlation of the data points for a test routine among a plurality of test routines. The data points being correlated based on a sequence of events occurring during the particular test routine which is based on a GUI objects change in state); and 
a comparable user interface object identification engine to automatically identify, based on the correlated data points, a set of comparable user interface objects, wherein automatically identifying the set of comparable user interface objects is based on identifying a common subsequence of string representations of the directed acyclic graphs (see col. 8, lines 20-36, discloses automatically comparing GUI elements based on correlated data points consisting of state values. Col. 9, lines 25-60, describe different sets of comparable interface elements S1 and S2 to determine if they match a pattern P1 thereby being comparable. Col. 7, lines 10-60, disclose determining a hash value of the GUI elements representing a unique identifier associated with the state of the element. The hash value is then compared between interface objects of the test and selection to determine if they share the same state. Therefore automatically identifying user interface objects during a test based on a common subsequence of strings of the graph using a hash value). 

Regarding Dependent claim 2, with dependency of claim 1, Haischt discloses wherein correlating each of the data points comprises: categorizing each of the data points into at least one of a plurality of types, the at least one of the plurality of types including a first type; assigning data points categorized as the first type as backbone nodes of a directed acyclic graph; connecting remaining data points as data nodes to the backbone nodes via directed edges based on timestamps associated with the remaining data points, the remaining data points being a set of the data points not categorized as the first type; assigning metadata as vertices connected to the backbone nodes; and assigning tags to the directed edges to identify a type of relation between the vertices (see col. 7, lines 10-65, discloses assigning metadata to nodes associated with the GUI element which includes identifiers having an index value). Regarding Dependent claim 3, with dependency of claim 1, Haischt discloses wherein automatically identifying the set of comparable user interface objects comprises identifying application under test (AUT) context in which the selected user interface object was interacted with (see col. 7, lines 10-65, discloses determining similarities between objects during the test by making an object to object comparison).Regarding Dependent claim 4, with dependency of claim 3, Haischt discloses wherein identifying the commonalities based on the AUT context in which the selected user interface object was interacted with comprises: identifying a selected user interface object data node associated with the selected user interface object; identifying a selected user interface object backbone node associated with the selected user interface object data node; identifying comparable backbone nodes to the selected user interface object backbone node; identifying an unfiltered set of user interface object data nodes that are linked to the comparable backbone nodes; and filtering the unfiltered set to identify the set of comparable user interface objects, the filtering being based on a comparison between the selected user interface object data node and each user interface object data node in the unfiltered set (see col. 7, lines 10-65, discloses determining similarities between objects during the test by making an object to object comparison). Regarding Dependent claim 5, with dependency of claim 4, Haischt discloses wherein: the data correlation engine correlates each of the data points by generating directed acyclic graphs for the test executions, each of the directed acyclic graphs including a set of backbone nodes and a set of data nodes connected to the set of backbone nodes; and the directed acyclic graphs include a Regarding Dependent claim 7, with dependency of claim 4, Haischt discloses wherein the comparison between the selected user interface object data node and each user interface object data node in the unfiltered set is based on an assessment of: a set of user interface object attributes and values of the selected user interface object data node; and sets of user interface object attributes and values of user interface object data nodes in the unfiltered set (see col. 7, lines 10-65, discloses determining a graph based on GUI element correlation data determined during a test that includes selected user interface objects). Regarding Independent claim 9, Haischt discloses A non-transitory machine-readable storage medium including instructions which, when executed by a processor, cause the processor to: 
receive an indication of a selection of a selected user interface object, the selected user interface object being interacted with during a first test execution of a plurality of test executions (see col. 7, lines 10-67, discloses receiving a selection of a GUI element that is interacted with during a first test routine from among test routines); and 
identify a set of comparable user interface objects based on an application under test (AUT) context in which the selected user interface object was interacted with, the set of comparable user interface objects being identified based on an analysis of the plurality of test executions and based on identifying a common subsequence of string representations of correlated data structures, wherein the correlated data structures are associated with at least the selected user interface object and the set of comparable user interface objects (col. 9, lines 40-67, discloses identification of a set S1 and S2 of comparable GUI elements based on AUT context wherein the selected GUI element was interacted with against different test routines R1, R2 and R3. Col. 7, lines 10-60, disclose determining a hash value of the GUI elements representing a unique identifier associated with the state of the element. The hash value is then compared between interface objects of the test and selection to determine if they share the same state. Therefore automatically identifying user interface objects during a test based on a common subsequence of strings of the graph using a hash value). 

Regarding Dependent claim 10, with dependency of claim 9, Haischt discloses wherein the plurality of test executions includes test executions of a plurality of test execution types and a plurality of AUT versions (see col. 11, lines 5-40, discloses a plurality of test routines being applied). Regarding Dependent claim 11, with dependency of claim 9, Haischt discloses wherein the AUT context in which the selected user interface object was interacted with includes a type of user interaction and a set of transactions that follow in response to the user interaction (see col. 7, lines 10-65, discloses determining the interaction data which is compared with the test routine).Regarding Dependent claim 12, with dependency of claim 9, Haischt discloses wherein identifying the set of comparable user interface objects comprises querying a correlated data of the correlated data structures for a set of user interface objects that have responsive transactions that are similar to a selected responsive transaction, the selected responsive transaction being performed in response to a user interaction performed on the selected user interface object (see col. 7, lines 10-65, discloses determining the interaction data which is compared with the test routine).

Regarding Dependent claim 13, with dependency of claim 9, Haischt discloses wherein identifying the set of comparable user interface objects comprises querying the correlated data structure of the correlated data structures for a set of user interface objects that have comparable attributes and values to attributes and values of the selected user interface object (see col. 7, lines 10-65, discloses determining the interaction data which is compared with the test routine). Regarding Independent claim 14, Haischt discloses A computer-implemented method comprising: 
querying, using a user interface object identification engine, a correlated data structure to identify backbone nodes that are comparable to a selected backbone node, the selected backbone node being related to a selected user interface object data node (see col. 7, lines 30-67, discloses a correlated data structure that identifies nodes that are comparable between a GUI element at one time having a first state compared to a selected GUI at a different time having a second state); 
querying, using the user interface object identification engine, the correlated data structure to identify an initial set of user interface object data nodes that are related to the identified backbone nodes (see col. 9, lines 40-67 & col. 10, lines 8-40, discloses ; 
identifying a set of comparable user interface objects, the set of comparable user interface objects being identified based on a comparison between attributes corresponding to the selected user interface object data node and attributes corresponding to each user interface object data node in the initial set and based on identifying a common subsequence of string representations of correlated data structures, wherein the correlated data structures include the correlated data structure (see col. 9, lines 60-65, discloses identifying set of comparable GUI elements based on their attributes to the selected GUI element node according to state values. Col. 7, lines 10-60, disclose determining a hash value of the GUI elements representing a unique identifier associated with the state of the element. The hash value is then compared between interface objects of the test and selection to determine if they share the same state. Therefore automatically identifying user interface objects during a test based on a common subsequence of strings of the graph using a hash value). 

Regarding Dependent claim 15, with dependency of claim 14, Haischt discloses wherein identifying the set of comparable user interface objects includes: assigning an identification score for an attribute of a first user interface object in the set of comparable user interface objects, the identification score being based on an analysis of values corresponding to the attribute; and 

Regarding Dependent claim 16, with dependency of claim 14, Haischt discloses generating the string representations based on the attributes corresponding to the selected user interface object data node and the attributes corresponding to each user interface object data node (see Col. 7, lines 10-60, disclose determining a hash value of the GUI elements representing a unique identifier associated with the state of the element. The hash value is then compared between interface objects of the test and selection to determine if they share the same state. Therefore automatically identifying user interface objects during a test based on a common subsequence of strings of the graph using a hash value). 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
7.	Applicant’s arguments filed 11/19/2021 have been fully considered but they are not persuasive. 

Applicant Argues: Haischt, however, fails to disclose or suggest identifying GUI elements S1
and S2 based on :a common subsequence of string representations of directed acyclic graphs”.

The Examiner Respectfully Disagrees: Hasischt discloses determining a hash value of the GUI
elements representing a unique identifier associated with the state of the element. The hash value
is then compared between interface objects of the test and selection to determine if they share the
same state. Therefore automatically identifying user interface objects during a test based on a
common subsequence of strings of the graph using the hash value (see Col. 7, lines 10-60).

(Note: The Examiner advises applicant schedule an interview to help clarify over the cited reference and expedite prosecution).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/3/2021